 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     FRANCOIS TABI,                          Case No. CV 17-7189 DMG(JC)
11
                         Plaintiff,
12                                           JUDGMENT
                   v.
13
     JOSEPH LAZOVSKY, et al.,
14
                         Defendants.
15
16        Pursuant to the Order Accepting Findings, Conclusions, and
17 Recommendations of United States Magistrate Judge,
18      IT IS ADJUDGED that Judgment be entered dismissing the operative
19 Second Amended Complaint without further leave to amend and dismissing this
20 action.
21
22
     DATED: February 26, 2019
23
24                                    ________________________________________
25                                    DOLLY M. GEE
                                      UNITED STATES DISTRICT JUDGE
26
27
28
